                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JEFFREY DEMOSS,                             )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 16-680 (MN)
                                             )
 IRENE CHAPMAN-HAWKINS, in her               )
 individual capacity, TERESA HARDEE, in      )
 her individual capacity, and HARRY L.       )
 WILLIAMS, in his individual capacity,       )
                                             )
                       Defendants.           )

                                    MEMORANDUM OPINION

Andrew G. Ahern, III, JOSEPH W. BENSON, P.A., Wilmington, DE; Mark Frost, Ryan Lockman,
MARK B. FROST & ASSOCIATES, Philadelphia, PA – attorneys for plaintiff

James Darlington Taylor, Jr., Jessica M. Jones, SAUL EWING ARNSTEIN & LEHR LLP, Wilmington,
DE – attorneys for defendants




April 9, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Presently before the Court are the objections of Defendants, Irene Chapman-Hawkins,

Teresa Hardee, and Harry L. Williams, (collectively, “Defendants”) (D.I. 47) to Magistrate

Judge Thynge’s March 7, 2019 Report and Recommendation (D.I. 45, “the Report”). The Report

recommended that the Court deny Defendants’ motion to dismiss Plaintiff’s Third Amended

Complaint (“Amended Complaint”) (D.I. 34). The Court has reviewed the Report (D.I. 45),

Defendants’ objections (D.I. 47), and Plaintiff’s response thereto (D.I. 48), and the Court has

considered de novo the objected-to portions of the Report and the relevant portions of Defendants’

motion to dismiss, and Plaintiff’s response to the motion (see D.I. 35, 40, 42). For the reasons set

forth below, Defendants’ objections are OVERRULED, the Report is ADOPTED, and

Defendants’ motion to dismiss is DENIED.

I.     BACKGROUND

       The background of this case has been discussed at length in the Court’s earlier opinions

(D.I. 15, 30) and the Report (D.I. 45). As alleged in Plaintiff’s Complaints, Jeffrey DeMoss

(“Plaintiff” or “DeMoss”) “is a Caucasian male who was employed by [Delaware State University

(“DSU”)] from July 9, 2007 to October 3, 2014, as its Executive Director for Dining and Auxiliary

Services.” (D.I. 4 ¶ 12; D.I. 18 ¶ 12; D.I. 32 ¶ 12). Prior to his employment at DSU, DeMoss held

similar positions at four different universities for approximately thirty-six years. (D.I. 4 ¶ 13;

D.I. 18 ¶ 13; D.I. 32 ¶ 13). In January 2010, DeMoss was “also named operations director of the

Martin Luther King Jr. Student Center, as an added duty.” (D.I. 4 ¶ 18; D.I. 18 ¶ 18; D.I. 32 ¶ 18).

Around the same time, Harry L. Williams (“Williams”) became the tenth President of DSU.

(D.I. 4 ¶ 19; D.I. 18 ¶ 19; D.I. 32 ¶ 19). In the three years of his employment prior to September

of 2014, “[DeMoss] received the highest possible scores on his performance evaluations from DSU




                                                 1
. . . [and] . . . received the ‘Vice President’s Award for Excellence’ from DSU in September 2013.”

(D.I. 4 ¶ 20; D.I. 18 ¶ 20; D.I. 32 ¶ 20).

        In August 2014, DeMoss “began reporting to the new Vice President of Finance, Dr. Teresa

Hardee, an African American female in her late 40’s.” (D.I. 4, ¶ 21; D.I. 18, ¶ 21; D.I. 32 ¶ 21).

On September 19, 2014, DeMoss was informed by Irene Chapman-Hawkins (“Hawkins”), Senior

Associate Vice President of Human Resources, that his “employment would be terminated in two

weeks, effective October 3, 2014.” (D.I. 4 ¶ 23; D.I. 18 ¶ 23; D.I. 32 ¶ 23). The “stated reason for

Plaintiff’s termination by the University was that it was part of ‘a substantial reorganization

effort.’” (D.I. 4 ¶ 25; D.I. 18 ¶ 27; D.I. 32 ¶ 33). DeMoss asserts that the stated reorganization

effort was a “pretext” and “was not in fact occurring and/or did not require the elimination of

Plaintiff’s position.” (D.I. 4 ¶ 26; D.I. 18 ¶ 28; D.I. 32 ¶ 34). He asserts that his “position continues

to this day, and is being performed by African-American women who have received raises to

perform said duties.” (D.I. 4 ¶ 27; D.I. 18 ¶ 29; D.I. 32 ¶ 35). He further asserts that DSU offered

positions within the University to other African American managers whose positions were

eliminated. (D.I. 4 ¶ 38; D.I. 18 ¶ 43; D.I. 32 ¶ 49). And he asserts that DSU did not give him the

same notice of termination it gave to others or follow its “custom and practice . . . to only eliminate

positions at the end of the academic year.” (D.I. 4 ¶¶ 32, 39; D.I. 18 ¶¶ 35, 44; D.I. 32 ¶¶ 41, 50).

DeMoss asserts that the decision to retain and promote those employees and to terminate his

employment without following the customary practice was discriminatory.

        The Court dismissed Counts I and II of the First Amended Complaint, finding that the

allegations were insufficient to remove the protection of qualified immunity from Hawkins, Hardee,

and Williams (“the Individual Defendants”), and insufficient for the Court to reasonably infer that

DeMoss was discriminated against because he is White. (D.I. 15 at 4-7). Subjective beliefs,




                                                   2
unsupported by factual allegations, cannot give rise to an inference of discrimination. (Id. at 7).

The Court also dismissed Count III, finding that Plaintiff had failed to make a plausible showing

that the primary purpose of the Federal funding received by DSU was for employment, and thus

his Title VI claim was deficient. (Id.).

        In his Second Amended Complaint (D.I. 18), the counts remained the same, but Plaintiff

added new factual allegations. Count I alleged an equal protection claim against the Individual

Defendants arising under 42 U.S.C. § 1983 based on race discrimination. Count II alleged a race

discrimination claim against the Individual Defendants under 42 U.S.C. § 1981. Count III alleged

a race discrimination claim against DSU under Title VI. As with the First Amended Complaint,

the Court dismissed Counts I and II of the Second Amended Complaint, finding that the allegations

were insufficient to remove the protection of qualified immunity from the Individual Defendants and

insufficient for the Court to reasonably infer that DeMoss was discriminated against because he is

White. (D.I. 30 at 7-9). The Court also dismissed Count III, finding that Plaintiff had again failed

to make a plausible showing that the primary purpose of the Federal funding received by DSU was

for employment, and thus his Title VI claim was deficient. (Id.).

        In his Third Amended Complaint, Plaintiff alleged a single claim for violation of his Equal

Protection rights under 42 U.S.C. §1983 against the current Defendants. Plaintiff added six

paragraphs to the “Facts” section in an attempt to provide support to his previously pleaded

allegations. (D.I. 32, ¶¶ 27-32). For example, Plaintiff alleged that shortly before his termination,

he was driving with Amir Mohammadi (“Mohammadi”), Executive Vice President for Finance,

who received a phone call from Williams. (D.I. 32, ¶¶ 14, 27). Mohammadi placed the call on

speaker, and Plaintiff alleges that he heard Williams refer to Plaintiff as a “white fat fuck.” (D.I. 32,

¶ 27). Plaintiff also contends that on a separate occasion, Williams commented that Plaintiff




                                                   3
“doesn’t get along with black people.” (D.I. 32, ¶ 28). Plaintiff alleges these references to his race

evidence a motivating factor for his termination. (D.I. 32, ¶ 29).

       In his Third Amended Complaint, Plaintiff also contends that after his termination,

Mohammadi told him that his termination was motivated by race, and that Defendants wanted an

African-American in his position. (D.I. 32, ¶ 30). Additionally, Plaintiff alleges that a DSU Board

Member, Jose Echiverri, told plaintiff, “it seems like the white people are being let go.” (D.I. 32,

¶ 31). Plaintiff alleges this comment not only referred to him, but other Caucasian employees who

were abruptly terminated and replaced by African-American employees. (D.I. 32, ¶ 32).

II.    LEGAL STANDARDS

       In ruling on a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must accept all well-pleaded factual allegations as true and view them in the

light most favorable to the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010);

see also Phillips v. Cnty. of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “To survive a motion

to dismiss, [however,] a civil plaintiff must allege facts that ‘raise a right to relief above the

speculative level on the assumption that the allegations in the complaint are true (even if doubtful

in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a complaint

does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570)); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. The Court is not obligated to accept as true “bald assertions” or “unsupported conclusions




                                                  4
and unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)

Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997).

Instead, “[t]he complaint must state enough facts to raise a reasonable expectation that discovery

will reveal evidence of [each] necessary element” of a plaintiff’s claim. Wilkerson v. New Media

Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation marks omitted).

III.   DISCUSSION

       Defendants object that “Plaintiff’s Third Amended Complaint alleges no facts from which

this Court could find that the individual Defendants violated Section 1983.” (D.I. 47 at 3).

Specifically, Defendants argue that “Plaintiff’s Third Amended Complaint adds mere gloss to

conversations and events previously plead in his properly dismissed Second Amended Complaint

(all of which were known to Plaintiff at the outset of this litigation) and does not allege any new

facts to support his claims or otherwise correct the deficiencies identified by this Court in its

October 12, 2018 Memorandum Opinion.” (D.I. 47 at 4). The Court disagrees.

       The Report correctly noted that Plaintiff alleges that he was discriminated against by

individual defendants based on his race in violation of 42 U.S.C. §1983. (D.I. 45 at 11). Section

1983 imposes liability on any person who, under color of state law, deprives another of any rights

secured by the Constitution or the laws of the United States. 42 U.S.C. § 1983. Section 1983

“does not create substantive rights; rather it merely provides a remedy for deprivations of rights

established elsewhere in the Constitution or federal laws.” Estate of Smith v. Marasco, 318 F.3d

497, 505 (3d Cir. 2003) (quotations and internal citations omitted). Therefore, the initial question

in any § 1983 inquiry is whether the plaintiff has “alleged a deprivation of a constitutional right at

all.” Id. at 505-06 (quoting Donahue v. Gavin, 280 F.3d 371, 378 (3d Cir. 2002)).




                                                  5
       Under Third Circuit precedent, a § 1983 claim will survive a motion to dismiss under Rule

12(b)(6) if it “allege[s] the specific conduct violating the plaintiff’s rights, the time and place of

the conduct, and the identity of the responsible officials.” Colburn v. Upper Darby Twp., 838 F.2d

663, 666 (3d Cir. 1988). Here, Plaintiff maintains Defendants’ actions violated his rights under

the Equal Protection clause of the Fourteenth Amendment. (D.I. 32 at 9). The Equal Protection

Clause “prohibits selective enforcement of the law based on considerations such as race.” To

prevail, plaintiff must allege facts showing both that (1) there was an adverse employment action; 1

and (2) that race was a motivating factor in the individual defendants’ decision.

       As the Report noted, Plaintiff added “six paragraphs to the fact section of his Third

Amended Complaint which provide support for his previously pled allegations.” (D.I. 45 at 13).

Contrary to Defendants assertions, the new matter added was not simply a rehash of prior

assertions or conclusory allegations. The new matter included additional facts not previously

pleaded, and facts that taken as true raise a plausible claim that race played a role in Plaintiff’s

termination in violation of the Equal Protective clause. Thus, the new allegations – combined with

the prior allegations – “raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true.” Twombly, 550 U.S. at 555.

       As to Defendants’ objections based on qualified immunity, “[t]he doctrine of qualified

immunity protects government officials from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Pearson v. Callahan, 129 S. Ct. 808, 815 (2009) (internal quotation marks

omitted); see also George v. Rehiel, 738 F.3d 562, 572 (3d Cir. 2013) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). A right is clearly established when “[t]he contours of the



1
       There is no dispute that Plaintiff’s termination was an adverse employment action.


                                                   6
right [are] sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). “[T]he question is whether

a reasonable public official would know that his or her specific conduct violated clearly established

rights.” Grant v. City of Pittsburgh, 98 F.3d 116, 121 (3d Cir. 1996). Qualified immunity, thus,

protects government officials from liability for “mere mistakes in judgment, whether the mistake

is one of fact or one of law.” Butz v. Economou, 438 U.S. 478, 479 (1978). Indeed, properly

applied, the doctrine protects “all but the plainly incompetent or those who knowingly violate the

law.” George, 738 F.3d at 572 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). In addressing

qualified immunity, the Court must first determine whether the facts alleged in the Complaint show

the violation of a constitutional right, and, if so, the Court must then determine whether that right

was clearly established at the time of the alleged violation. See Torisky v. Schweiker, 446 F.3d

438, 442-43 (3d Cir. 2006).

       Here, the Court has already determined that taking the allegations as true, Plaintiff has

plausibly pleaded that race was a motivating factor in the Defendants’ decision to terminate his

employment in violation of the Equal Protective clause. Defendants’ objections to denial of the

motion to dismiss based on qualified immunity are also overruled.

IV.    CONCLUSION

       For the foregoing reasons, the Court OVERRULES Defendants’ objections (D.I. 47) and

ADOPTS the Report and Recommendation (D.I. 45). Defendants’ motion to dismiss (D.I. 34) is

DENIED.




                                                 7
